339 S.W.3d 520 (2011)
STATE of Missouri, Respondent,
v.
Julius SMITH, Defendant/Appellant.
No. ED 94112.
Missouri Court of Appeals, Eastern District, Division Five.
March 29, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 10, 2011.
Application for Transfer Denied June 28, 2011.
Jessica Hathaway, Office of the State Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Julius Smith (Defendant) appeals from the judgment upon his conviction by a jury for first-degree murder, in violation of Section 565.020, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to concurrent terms of life imprisonment without the possibility of parole on the murder count and three years' imprisonment on the armed criminal action count. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.